 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      F.A., by and through his parents and
      guardians on behalf of similarly situated
 9
      individuals and on behalf of THE NEIMAN
      MARCUS GROUP LLC HEALTH AND                              NO. C17-1571RSL
10
      WELFARE BENEFIT PLAN,

11
                           Plaintiff,                          ORDER

12
                    v.

13
      THE NEIMAN MARCUS GROUP LLC
      HEALTH AND WELFARE BENEFIT
14
      PLAN and THE NEIMAN MARCUS
      GROUP LLC,
15                         Defendants.
16

17

18
            This matter comes before the Court on defendants’ “Unopposed Motion re: Notice of

19
     Settlement.” Dkt. # 28. The parties seek to resolve F.A.’s individual claims through settlement

20
     without prejudice to the claims of putative class members. No notices have been sent to putative

21
     class members, nor has a class been certified. The parties maintain that notice of the settlement

22
     need not be sent to putative class members in these circumstances, either by force of the 2003

23
     amendments to Fed. R. Civ. P. 23(e) or under the analysis set forth in Diaz v. Trust Territory of

24
     Pacific Islands, 876 F.2d 1401, 1408 (9th Cir.1989).

25
            Prior to 2003, Fed. R. Civ. P. 23(e) required “approval of the court, after notice, for the

26
     dismissal or compromise of any class action.” Advisory Committee Notes on 1966 Amendments.

27
     The rules were amended, however, to require court approval of “any settlement, voluntary

28   ORDER - 1
 1   dismissal, or compromise of the claims, issues, or defenses of a certified class.” Fed. R. Civ. P.
 2   23(e)(1)(A) (emphasis added). The Advisory Committee explained that the new language of
 3   Rule 23(e)(1)(A):
 4          . . . resolves the ambiguity in former Rule 23(e)’s reference to dismissal or
            compromise of “a class action.” That language could be - and at times was - read
 5
            to required court approval of settlements with putative class representatives that
 6          resolved only individual claims. See Manual for Complex Litigation Third,
            § 30.41. The new rule requires approval only if the claims, issues, or defenses of a
 7          certified class are resolved by a settlement, voluntary dismissal , or compromise.
 8
     Advisory Committee Notes on 2003 Amendments. Thus, resolution of only F.A.’s individual
 9
     claims does not require Court review and approval. Because there are no “class members who
10
     would be bound by” the settlement proposal, the procedures for class notice are not triggered.
11
     Fed. R. Civ. P. 23(e)(1)(B).
12
            The same result is reached if one were to apply the pre-2003 Diaz analysis. In that case,
13
     the Ninth Circuit determined that notice of a pre-certification individual settlement would not be
14
     necessary if (1) there were no indication that plaintiffs appended class allegations merely to
15
     acquire leverage for a favorable individual settlement, (2) the proposed settlement would not
16
     create any structural or practical impediments to putative class members’ ability to seek various
17
     forms of relief, and (3) it is unlikely that putative class members refrained from filing suit
18
     because of knowledge of the pending action or would otherwise be prejudiced by the dismissal
19
     of the named plaintiff’s claims. 876 F.2d at 1408-10. Based on the Court’s review of the
20
     unopposed motion and the remainder of the record, the Court finds that the Diaz factors pose no
21
     hurdle to dismissal of this action without notice. There is no indication that plaintiffs improperly
22
     utilized the class action mechanism, and dismissal of F.A.’s individual claims is without
23
     prejudice to putative class members’ ability to seek any and all available relief. With regards to
24
     the prejudice factor, there is little reason to believe that putative class members are aware of this
25
     nascent litigation or, if they were, that dismissal would preclude them from pursuing their
26
     claims. No class notices have been issued, there is no indication of publicity surrounding this
27

28   ORDER - 2
 1   case other than brief case summaries posted on class action websites when the lawsuit was filed
 2   in 2017, the applicable three- and six-year statutes of limitation have been tolled during the
 3   pendency of this litigation, and the conduct at issue (namely, failure to provide coverage for
 4   neurodevelopmental therapies and applied behavior analysis to those with developmental mental
 5   health conditions) is of a continuing nature that greatly reduces the practical impact of any
 6   limitations period.
 7

 8          For all of the foregoing reasons, the Court finds that notice of the proposed settlement
 9   need not be given to putative class members.
10

11          Dated this 24th day of October, 2018.

12                                             A
                                               Robert S. Lasnik
13                                             United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 3
